226 Ga. 686 (1970)
177 S.E.2d 88
BASSETT
v.
SMITH, Warden.
25518.
Supreme Court of Georgia.
Decided September 11, 1970.
James Kay Bassett, pro se.
PER CURIAM.
On review of this case the Supreme Court of the United States rendered the following opinion: "PER CURIAM. The motion for leave to proceed in forma pauperis and the *687 petition for a writ of certiorari are granted. The judgment of the Supreme Court of Georgia affirming the denial of habeas corpus is vacated and the case is remanded to that court for further consideration after petitioner has been afforded adequate access to a copy of the transcript of the trial court hearing on his petition for habeas corpus. Lane v. Brown, 372 U. S. 477 (83 SC 768, 9 LE2d 892) (1963); Long v. District Court, 385 U. S. 192 (87 SC 362, 17 LE2d 290); cf. Wade v. Wilson, 396 U. S. 282 (90 SC 501, 24 LE2d 470 (1970))." Bassett v. Smith, 398 U. S. 435 (90 SC 1885, 26 LE2d 386). In compliance with this opinion and with the mandate issued by the Supreme Court in connection with the above opinion, the judgment of this court in this case is vacated and the case is remanded to the trial court with direction that it furnish to the appellant access to a copy of the transcript requested by the appellant at the habeas corpus trial so that the appellant may pursue his appeal as completely and fully as if the transcript requested by him had been made accessible at the time of his request therefor.
Case remanded with the above direction. All the Justices concur.